United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-3247
                                  _____________

Michael S. McFarland; Donna C.            *
McFarland; Roger F. Morgan; Cherly        *
Morgan; Norman R. Cates; Phillis A.       *
Cates; Wayne E. Laslay; Annabell          *
Laslay; Richard A. LaPointe; Bonnie L.    *
LaPointe; Glen G. Pittman; Opal           *
Pittman; G. H. Ricker; Harriett L.        *
Ricker; Orson A. Rau; Glenna M. Rau;      *
Gary Spears; Carolyn Sue Spears; Paul     *
Schafer; Juanita L. Schafer; Robert J.    *
Schumacher; Anna E. Schumacher;           *
Christ Skiroiotis; Sophia Skiroiotis;     *
S. N. Whitcanack; Irene P. Whitcanack;    *
Arthur Zago; Kathleen Zago,               *
individually and on behalf of all other   *   Appeal from the United States
purchasers of lots in the Lake            *   District Court for the
Winnebago South Retirement Village        *   Western District of Missouri.
Subdivision,                              *
                                          *         [UNPUBLISHED]
            Plaintiffs - Appellees,       *
                                          *
      v.                                  *
                                          *
Winnebago South, Inc.,                    *
                                          *
            Defendant - Appellant,        *
                                          *
Robert V. Steinhilber; Johnita F.         *
Steinhilber; Jack O. Hart; James E.       *
Thompson, Jr.; Grandview Bank &           *
Trust Company; The Pleasant Hill          *
Bank; Cass County Title Company;         *
Amca, Ltd.; Arnold M. Cook               *
Associates, Inc.; Arnold M. Cook;        *
Barry A. Cook; Iris B. Cook; Philip T.   *
Goldstein; Thomas C. Mason;              *
Emmanuel Rubin; David L. Gibson          *
Associates, Inc.; David L. Gibson;       *
Lake Winnebago Real Estate &             *
Management Company, Inc.; Bonnie         *
Hart; Alex Flemington; Halsey Rains;     *
Mrs. Shirley Williams; Orien Fehrman;    *
Bannister Bank; Bank of Lee Summit;      *
Mission State Bank & Trust Company;      *
Winnebago South Homeowners               *
Association, Inc.,                       *
                                         *
             Defendants.                 *
                                   _____________

                                 Submitted: May 14, 1998
                                     Filed: June 2, 1998
                                  _____________

Before BOWMAN, Chief Judge, HEANEY and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

      This has been an unduly protracted litigation. The District Court1 granted partial
summary judgment against Winnebago South, Inc. and in favor of plaintiffs on their
claims under the Interstate Land Sales Disclosure Act and certified its interlocutory
judgment for immediate appeal. Finding that partial summary judgment was correctly



      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.

                                          -2-
granted and that an opinion in this fact-intensive case would lack precedential value,
we affirm on the basis of the District Court's entirely adequate opinion.

      The judgment of the District Court is

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-